
	
		II
		110th CONGRESS
		1st Session
		S. 618
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15,
			 2007
			Mr. Leahy (for himself,
			 Mr. Specter, Mr. Lott, Mr.
			 Reid, and Ms. Landrieu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To further competition in the insurance
		  industry.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Industry Competition Act of
			 2007.
		2.Antitrust enforcement authority
			(a)In generalThe Act of March 9, 1945 (59 Stat. 33; 15
			 U.S.C. 1011 et seq.) (commonly known as the McCarran-Ferguson Act) is
			 amended—
				(1)in section 2(b) (15 U.S.C. 1012(b)),
			 by—
					(A)inserting as it relates to unfair
			 methods of competition, after Commission Act, as
			 amended,; and
					(B)striking to the extent that such
			 business is not regulated by State law and inserting The Federal
			 Trade Commission Act, as it relates to areas other than unfair methods of
			 competition, shall be applicable to the business of insurance to the extent
			 that such business is not regulated by State law.; and
					(2)by striking section 3 (15 U.S.C.
			 1013).
				(b)Federal Trade Commission ActSection 6 of the Federal Trade Commission
			 Act (15 U.S.C. 46) is amended by striking the third undesignated paragraph
			 following subsection (i).
			3.Joint enforcement policy
			 statementThe Department of
			 Justice and the Federal Trade Commission may issue joint statements of their
			 antitrust enforcement policies regarding joint activities in the business of
			 insurance.
		
